Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, 3GPP C1-183724, hereinafter C1-183724 in view of Huawei, 3GPP C1-182457, hereinafter C1-182457.

Regarding claim 1, C1-183724 discloses 
A method, comprising: establishing a protocol data unit (PDU) session by a user equipment (UE) in a mobile communication network; receiving a PDU session modification command message from the network, wherein the command message carries a Quality of Service (Q0S) rule for performing a QoS operation associated with the PDU session (page 5: If the selected PDU session type of the PDU session is "Unstructured" or "Ethernet", the UE supports intersystem change from N1 mode to S1 mode, the UE does not support establishment of a PDN connection for the PDN type set to "non-IP" in S1 mode, and the parameters list field of one or more QoS rules received in the QoS rules IE of the PDU SESSION MODIFICATION COMMAND message contains an EPS bearer identity (EBI) then the UE shall locally remove the EPS bearer identity (EBI) from the parameters list field of such one or more QoS rules);
determining whether the command message causes a syntactical error in the QoS operation; and rejecting the PDU session modification command message upon determining the syntactical error occurs when the QoS operation is a categorized operation as well as the QoS operation meets one of the ... situations (page 5: If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and the UE decides to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources").
C1-183724 discloses all the subject matter of the claimed invention with the exception of determining the syntactical error occurs when the QoS operation is a categorized operation as well as the QoS operation meets one of the following situations: an empty packet filter list is in the QoS rule, a non-empty packet filter list is in the QoS rule, and a packet filter to be deleted does not exist in the existing QoS rule. C1-182457 from the same or similar fields of endeavor discloses determining the syntactical error occurs when the QoS operation is a categorized operation as well as the QoS operation meets one of the following situations: an empty packet filter list is in the QoS rule, a non-empty packet filter list is in the QoS rule, and a packet filter to be deleted does not exist in the existing QoS rule (page 12: The packet filter list contains a variable number of packet filters. For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and deciding, by UE, to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources”, of C1-183724 by implementing packet filter list (e.g., For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers, etc.), thereby, if the PDU SESSION MODIFICATION COMMAND message including QoS rule, deciding, by UE, to reject the PDU SESSION MODIFICATION COMMAND based on the packet filter list (e.g., For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers, etc.) in addition to the 5GSM cause IE to #26 “insufficient resources". The motivation would have been to provide a common handling for UE-requested 5GSM procedure other than PDU session establishment procedure and the network-requested 5GSM procedure by using a Transport indication to indicate the AMF to transport the message payload and associated information included in the UL NAS TRANSPORT message to the SMF even if DNN and/or S-NSSAI based congestion control is activated at the AMF (page 1).
Regarding claim 7 referring to claim 1, C1-183724 discloses A User Equipment (UE), comprising: a protocol data unit (PDU) session handling circuit, a receiver, a control circuit (page 5: UE; PDU session handling circuit, receiver, and control circuit are implicitly included in the UE to perform the respective operations as mapped in claim 1).

Regarding claims 2 and 8, C1-183724 discloses 
wherein the UE rejects the PDU session modification command message with a 5G session management (5GSM) cause value indicating the syntactical error in the QoS operation (page 5: If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and the UE decides to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources").

Regarding claims 3 and 9, C1-183724 discloses all the subject matter of the claimed invention with the exception of wherein determining the syntactical error occurs comprises when the packet filter list in the QoS rule is empty, and the QoS operation is one of the categorized operations: create new QoS rule, modify existing QoS rule and add packet filters, modify existing QoS rule and replace packet filters, modify existing QoS rule and delete packet filters. C1-182457 from the same or similar fields of endeavor discloses wherein determining the syntactical error occurs comprises when the packet filter list in the QoS rule is empty, and the QoS operation is one of the categorized operations: create new QoS rule, modify existing QoS rule and add packet filters, modify existing QoS rule and replace packet filters, modify existing QoS rule and delete packet filters (page 12: The packet filter list contains a variable number of packet filters. For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and deciding, by UE, to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources”, of C1-183724 by implementing packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7), thereby, if the PDU SESSION MODIFICATION COMMAND message including QoS rule, deciding, by UE, to reject the PDU SESSION MODIFICATION COMMAND based on the packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7) in addition to the 5GSM cause IE to #26 “insufficient resources". The motivation would have been to provide a common handling for UE-requested 5GSM procedure other than PDU session establishment procedure and the network-requested 5GSM procedure by using a Transport indication to indicate the AMF to transport the message payload and associated information included in the UL NAS TRANSPORT message to the SMF even if DNN and/or S-NSSAI based congestion control is activated at the AMF (page 1).

Regarding claims 4 and 10, C1-183724 discloses all the subject matter of the claimed invention with the exception of wherein determining the syntactical error occurs comprises when the packet filter list in the QoS rule is non-empty, and the QoS operation is one of the categorized operations: delete existing QoS rule, and modify existing QoS rule without modifying packet filters. C1-182457 from the same or similar fields of endeavor discloses wherein determining the syntactical error occurs comprises when the packet filter list in the QoS rule is non-empty, and the QoS operation is one of the categorized operations: delete existing QoS rule, and modify existing QoS rule without modifying packet filters (page 12: The packet filter list contains a variable number of packet filters. For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and deciding, by UE, to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources”, of C1-183724 by implementing packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7), thereby, if the PDU SESSION MODIFICATION COMMAND message including QoS rule, deciding, by UE, to reject the PDU SESSION MODIFICATION COMMAND based on the packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7) in addition to the 5GSM cause IE to #26 “insufficient resources". The motivation would have been to provide a common handling for UE-requested 5GSM procedure other than PDU session establishment procedure and the network-requested 5GSM procedure by using a Transport indication to indicate the AMF to transport the message payload and associated information included in the UL NAS TRANSPORT message to the SMF even if DNN and/or S-NSSAI based congestion control is activated at the AMF (page 1).

Regarding claims 5 and 11, C1-183724 discloses all the subject matter of the claimed invention with the exception of wherein determining the syntactical error occurs comprises when the QoS rule does not have the packet filters to be deleted, and the QoS operation is for UE to modify existing QoS rule and delete packet filters. C1-182457 from the same or similar fields of endeavor discloses wherein determining the syntactical error occurs comprises when the QoS rule does not have the packet filters to be deleted, and the QoS operation is for UE to modify existing QoS rule and delete packet filters (page 12: The packet filter list contains a variable number of packet filters. For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and deciding, by UE, to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources”, of C1-183724 by implementing packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7), thereby, if the PDU SESSION MODIFICATION COMMAND message including QoS rule, deciding, by UE, to reject the PDU SESSION MODIFICATION COMMAND based on the packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one. For the "delete existing QoS rule" operation and the "modify existing QoS rule without modifying packet filters" operation, the packet filter list shall be empty. For the "modify existing QoS rule and delete packet filters" operation, the packet filter list shall contain a variable number of packet filter identifiers. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "create new QoS rule" operation and for the "modify existing QoS rule and replace packet filters" operation, the packet filter list shall contain 0 or a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7. For the "modify existing QoS rule and add packet filters" operation, the packet filter list shall contain a variable number of packet filters. This number shall be derived from the coding of the number of packet filters field in octet 7) in addition to the 5GSM cause IE to #26 “insufficient resources". The motivation would have been to provide a common handling for UE-requested 5GSM procedure other than PDU session establishment procedure and the network-requested 5GSM procedure by using a Transport indication to indicate the AMF to transport the message payload and associated information included in the UL NAS TRANSPORT message to the SMF even if DNN and/or S-NSSAI based congestion control is activated at the AMF (page 1).

Regarding claims 6 and 12, C1-183724 discloses all the subject matter of the claimed invention with the exception of wherein the UE processes the QoS operation and considers the packet filters as successfully deleted. C1-182457 from the same or similar fields of endeavor discloses wherein the UE processes the QoS operation and considers the packet filters as successfully deleted (page 12: The packet filter list contains a variable number of packet filters. For “delete existing QoS rule" operation, the length of QoS rule field is set to one). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., If the PDU SESSION MODIFICATION COMMAND message includes a request to add a new QoS rule, and deciding, by UE, to reject the addition of the new QoS rule due to e.g. the supported number of QoS rules or number of packet filters associated with a PDU session having reached the maximum number, then the UE shall set the 5GSM cause IE to #26 "insufficient resources”, of C1-183724 by implementing packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one, etc.), thereby, if the PDU SESSION MODIFICATION COMMAND message including QoS rule, deciding, by UE, to reject the PDU SESSION MODIFICATION COMMAND based on the packet filter list (e.g., For “delete existing QoS rule" operation, the length of QoS rule field is set to one, etc.) in addition to the 5GSM cause IE to #26 “insufficient resources". The motivation would have been to provide a common handling for UE-requested 5GSM procedure other than PDU session establishment procedure and the network-requested 5GSM procedure by using a Transport indication to indicate the AMF to transport the message payload and associated information included in the UL NAS TRANSPORT message to the SMF even if DNN and/or S-NSSAI based congestion control is activated at the AMF (page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharp, 3GPP C1-183329 discloses “the authorized QoS rules of the PDU session is modified, the SMF shall set the authorized QoS rules IE of the PDU SESSION MODIFICATION COMMAND message to the authorized QoS rules of the PDU session” (page 2) and “PDU SESSION MODIFICATION COMMAND REJECT” (page 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466